Case: 16-16086   Date Filed: 06/15/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16086
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket Nos. 1:16-cv-22728-KMM,
                        1:08-cr-20273-KMM-1


JESUS IZQUIERDO,

                                                          Petitioner-Appellant,

                                  versus


UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 15, 2017)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-16086     Date Filed: 06/15/2017    Page: 2 of 2


      Jesus Izquierdo appeals the denial of his motion to vacate his sentence. 28

U.S.C. § 2255(f). Izquierdo argued that, under Johnson v. United States, 135 S. Ct.

2551 (2015), the district court violated his due process rights by increasing his

sentence under the residual clause of the career offender provision of the United

States Sentencing Guidelines, U.S.S.G. § 4B1.2(a). The district court ruled that

Izquierdo’s argument “fail[ed] as a matter of law” based on United States v.

Matchett, 802 F.3d 1185, 1194‒95 (11th Cir. 2015), and denied it as untimely. We

affirm the denial of Izquierdo’s motion on the ground that it failed on the merits.

       The district court correctly ruled that Johnson did not affect Izquierdo’s

sentence under the Guidelines. After Izquierdo appealed, the Supreme Court held

in Beckles v. United States, 137 S. Ct. 886 (2017), as we had in Matchett, that “the

advisory Sentencing Guidelines are not subject to a vagueness challenge under the

Due Process Clause and that § 4B1.2(a)’s residual clause is not void for

vagueness.” Beckles, 137 S. Ct. at 895. Beckles confirms that Johnson did not

affect the validity of Izquierdo’s sentence.

      We AFFIRM the denial of Izquierdo’s motion to vacate.




                                          2